DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Election/Restrictions
Claims 1-10 and 23-38 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/25/2019.
Claim Objections
Claim 39 is objected to because of the following informalities:
Claim 39 recites: “the variable emissivity coating is configured to have a tunable optical refractive indice over a wavelength from about 400 nm to about 16 μm.” However, this limitation appears to include a clerical error and, as such, is grammatically incorrect. Specifically, the term “indice” appears to be in error and will be interpreted as “index.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15, 17-20, 22, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that “the coating is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change.” However, it is unclear what structure in “the coating” is required in order “to induce a phase transition of the layer of perovskite material without a crystal symmetry change.” Specifically, it is unclear whether the phase transition is induced by a specific element of the coating, if the coating is to be provided with an additional feature, if the phase transition occurs naturally in one of the elements of the coating, or if the limitation is merely referring to a function or intended use of the coating.
Additionally, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the coating performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the coating in order to induce a phase transition of the layer of perovskite material without a crystal symmetry change. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function 
As such, the claimed construction of the coating is unclear. For the purposes of examination, any coating having a perovskite layer meeting the claimed perovskite layer will be interpreted as reading on the claims.
Claims 12-15, 17-20, 22, and 39 are rejected as being dependent upon claim 11 and failing to cure the deficiencies of the rejected base claim.
Claim 39 recites that “the variable emissivity coating is configured to have a tunable optical refractive indice over a wavelength from about 400 nm to about 16 pm.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the coating performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the coating in order to provide the tunable refractive index. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). It is unclear whether the tunable refractive index is provided by the metasurface layer, the perovskite layer, etc. Furthermore, it is unclear what structure of any of these layers provides for the tunable refractive index.

As such, the claimed construction of the coating is unclear. For the purposes of examination, any coating having a structure meeting the claimed structure will be interpreted as reading on the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana et al. (U.S. PG-Pub No. 2014/0174524; hereinafter – “Obana”) in view of Shi et al. (NPL titled: “Colossal resistance switching and band gap modulation in a perovskite nickelate by electron doping”), and Chanda et al. (U.S. PG-Pub No. 2017/0322457; hereinafter – “Chanda”). 
Regarding claim 11, Obana teaches a variable emissivity coating comprising:
a bottom electrode (107) (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063 and 0067-0068);
an electrolyte layer (108) disposed over the bottom electrode (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063 and 0067-0068);
a layer of material (103) which can be perovskite disposed over the electrolyte (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063-0068 and 0147); and
a top cover layer (101) (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063 and 0065).

However, Shi teaches specifically using perovskite material as a conductor in a photonic device (Abstract; Page 2) and further that the device is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change (Page 5, Results; Page 8, Discussion: “Independent Li intercalation experiments verifies the proposed model and suggests possible universality of inducing phase transition in nickelates using chemical dopants while preserving parent perovskite crystal structure”) since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices” (Page 8: Discussion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana to specifically use a perovskite material and such that the coating is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change as suggested by Shi since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices,” as taught by Shi (Page 8: Discussion), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Moreover, Examiner further notes that Obana and Shi teach perovskite materials having an identical composition to the one disclosed with Shi teaching the materials formed by an identical method. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such, given that Obana and Shi teach products identical to the disclosed product and made by identical methods, such products meet the claimed functional language that “the coating is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change.”
Obana and Shi fail to explicitly disclose a plasmonic metasurface layer disposed over the electrolyte layer.
However, Chanda teaches a liquid crystal tunable plasmonic color generation device comprising a variable liquid layer (108) with a plasmonic metasurface layer (110) disposed over the liquid layer wherein the plasmonic metasurface layer is configured to modulate an amount of thermal radiation emitted from the top cover layer (See e.g. Fig. 1; Paragraph 0047).
Chanda teaches this plasmonic metasurface layer such that “the number of subpixels in a display device can be reduced and still generate a full range of visible colors” (Paragraph 0008) to “provide an LC-plasmonic system capable of continous color tuning over substantially the entire visible color spectrum” (Paragraph 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana with the plasmonic metasurface layer of Chanda such that “the number of subpixels in a display device can be reduced and still generate a full range of visible colors” to “provide an LC-plasmonic system capable of continous color tuning over substantially the entire visible color spectrum,” as taught by Chanda (Paragraphs 0008 and 0010).
Regarding claim 12, Obana in view of Shi and Chanda teaches the variable emissivity coating of claim 11, as above.

Regarding claim 20, Obana in view of Shi and Chanda teaches the variable emissivity coating of claim 11, as above.
Obana and Chanda fail to explicitly disclose that the perovskite material comprises samarium nickelate.
However, Shi further teaches that the perovskite material comprises samarium nickelate (Abstract; Page 2) since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices” (Page 8: Discussion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Garcia specifically with samarium nickelate of Shi since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices,” as taught by Shi (Page 8: Discussion).
Regarding claim 22, Obana in view of Shi and Chanda teaches the variable emissivity coating of claim 21, as above.
Obana further teaches that the top cover layer (101) is selected from the group consisting of: silicon, MgF2, CaF2, BaF2, polymers, and air (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063, 0065, and 0162).
Claim(s) 11, 14, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (U.S. PG-Pub No. 2016/0139476; hereinafter – “Garcia”) in view of Obana and Shi.
Regarding claim 11, Garcia teaches a variable emissivity coating comprising:

an electrolyte layer (106) disposed over the bottom electrode (See e.g. Figs. 7A-7C; Paragraphs 0038, 0043, 0048, 0052-0053, 0055-0057, and 0060-0061);
a plasmonic metasurface (112, 113) layer disposed over the electrolyte layer (See e.g. Figs. 1C-1F, 1L, 2A-2D, 5A, and 7A-7C; Paragraphs 0040-0042, 0046-0048, 0051-0054, 0056-0059, 0067-0068, 0073-0080, and 0092-0095); 
a transparent conductor (102a) disposed over the plasmonic metasurface (See e.g. Figs. 7A-7C; Paragraphs 0038-0039, 0053-0054, and 0056); and
a top cover layer (110 or 116a) (See e.g. Figs. 7A-7C; Paragraphs 0038, 0053-0054, 0056, and 0063).
Garcia fails to explicitly disclose a layer of perovskite material disposed over the plasmonic metasurface.
However, Obana teaches a photoelectric conversion element comprising a bottom electrode (107); an electrolyte layer (108) disposed over the bottom electrode; a layer of a plasmonic material (103) which can be perovskite disposed over the electrolyte; and a top cover layer (101) (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0027 and 0146-0147).
Obana teaches this perovskite material as a suitable choice “to provide a high-performance electronic apparatus using the excellent photoelectric conversion element” (Paragraph 0020).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Garcia with the layer that could be perovskite taught by Obana “to provide a high-performance electronic apparatus using the excellent photoelectric conversion element,” as in Obana (Paragraph 0020), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Garcia and Obana fail to explicitly disclose that the coating is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change.
However, Shi teaches specifically using perovskite material as a conductor in a photonic device (Abstract; Page 2) and further that the device is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change (Page 5, Results; Page 8, Discussion: “Independent Li intercalation experiments verifies the proposed model and suggests possible universality of inducing phase transition in nickelates using chemical dopants while preserving parent perovskite crystal structure”) since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices” (Page 8: Discussion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Garcia to specifically use a perovskite material and such that the coating is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change as suggested by Shi since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices,” as taught by Shi (Page 8: Discussion), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Moreover, Examiner further notes that Obana and Shi teach perovskite materials having an identical composition to the one disclosed with Shi teaching the materials formed by an identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such, given that Obana and Shi teach products identical to the disclosed product and made by identical methods, such products meet the claimed functional language that “the coating is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change.”
Regarding claim 14, Garcia in view of Obana and Shi teaches the variable emissivity coating of claim 11, as above.
Garcia further teaches that the electrolyte layer comprises a solid electrolyte (See e.g. Figs. 7A-7C; Paragraphs 0038, 0043, 0048, 0052-0053, 0055-0057, and 0060-0061).
Regarding claim 20, Garcia in view of Obana and Shi teaches the variable emissivity coating of claim 11, as above.
Garcia and Obana fail to explicitly disclose that the perovskite material comprises samarium nickelate.
However, Shi further teaches that the perovskite material comprises samarium nickelate (Abstract; Page 2) since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices” (Page 8: Discussion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Garcia specifically with samarium nickelate of Shi since “The ultra-large resistance modulation and the ability to gate the resistance in a 
Regarding claim 22, Garcia in view of Obana and Shi teaches the variable emissivity coating of claim 21, as above.
Garcia further teaches that the top cover layer (110 or 116a) is selected from the group consisting of: MgF2, CaF2, BaF2, polymers, and air (See e.g. Figs. 7A-7C; Paragraphs 0038, 0053-0054, 0056, and 0063).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi and Chanda or Garcia in view of Obana and Shi as applied to claim 11 above, and further in view of Morita et al. (U.S. Patent No. 7,830,582; hereinafter – “Morita”).
Regarding claim 12, Obana in view of Shi and Chanda and Garcia in view of Obana and Shi teach the variable emissivity coating of claim 11, as above.
Obana further teaches that the electrolyte layer comprises a liquid electrolyte (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063, 0067-0068, 0165-0166, and 0186).
Garcia fails to explicitly disclose that the electrolyte layer comprises a liquid electrolyte.
However, Morita teaches an electrochromic display with an electrolyte layer comprising a liquid electrolyte (C. 6, L. 16-31).
Morita teaches this liquid electrolyte as a choice “to provide an electrochromic display capable of performing display of higher precision” (C. 1, L. 55-57).
Therefore, it would have been obvious to modify the variable emissivity coating of Obana or Garcia with the liquid electrolyte of Morita “to provide an electrochromic display capable of performing display of higher precision,” as taught by Morita (C. 1, L. 55-57) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 13, Obana in view of Shi and Chanda and Garcia in view of Obana and Shi teach the variable emissivity coating of claim 11, as above.
Obana and Garcia fail to explicitly disclose that the liquid electrolyte comprises a solution of water and KOH.
However, Morita teaches an electrochromic display with an electrolyte layer comprising a solution of water and KOH (C. 6, L. 16-31).
Morita teaches this liquid electrolyte as a choice “to provide an electrochromic display capable of performing display of higher precision” (C. 1, L. 55-57).
Therefore, it would have been obvious to modify the variable emissivity coating of Obana or Garcia with the liquid electrolyte of Morita “to provide an electrochromic display capable of performing display of higher precision,” as taught by Morita (C. 1, L. 55-57) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi and Chanda as applied to claim 11 above, and further in view of Danine et al. (U.S. PG-Pub No. 2016/0011482; hereinafter – “Danine”).
Regarding claim 14, Obana in view of Shi and Chanda teaches the variable emissivity coating of claim 11, as above.
Obana, Shi and Chanda fail to explicitly disclose that the electrolyte layer comprises a solid electrolyte.

Danine teaches this solid electrolyte as it “is inexpensive to prepare and furthermore has a switching rate that is around 5 to 10 times faster than that of certain standard electrochromic systems” (Paragraph 0021).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana with the solid electrolyte of Danine as it “is inexpensive to prepare and furthermore has a switching rate that is around 5 to 10 times faster than that of certain standard electrochromic systems,” as taught by Danine (Paragraph 0021), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi, Chanda, and Danine or Garcia in view of Obana and Shi as applied to claim 14 above, and further in view of Cheng et al. (NPL titled: “Polyethlyene glycol-stabilized platinum nanoparticles: The efficient and recyclable catalysts for selective hydrogenation of o-chloronitrobenzene to o-chloroaniline”).
Regarding claim 15, Obana in view of Shi, Chanda, and Danine and Garcia in view of Obana and Shi teach the variable emissivity coating of claim 14, as above.
Garcia further teaches that the solid electrolyte comprises bis(trifluoromethane)sulfonamide lithium salt (LiTFSI) (Paragraph 0048).
Danine further teaches that the solid electrolyte comprises a solid polymer electrolyte containing a mixture of bis(trifluoromethane)sulfonamide lithium salt (LiTFSI), and poly(ethylene glycol) (PEG) (Paragraphs 0035-0036).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with the solid electrolyte of Danine as it “is inexpensive to prepare and furthermore has a switching rate that is around 5 to 10 times faster than that of certain standard electrochromic systems,” as taught by Danine (Paragraph 0021), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Obana, Shi, Chanda, Garcia, and Danine fail to explicitly disclose that the solid electrolyte comprises a solid polymer electrolyte containing a mixture of bis(trifluoromethane)sulfonamide lithium salt (LiTFSI), and poly(ethylene glycol) (PEG) platinum.
However, Cheng teaches poly(ethylene glycol) (PEG) platinum (Page 675: Abstract and Introduction) as it can “be immobilized in PEGs stably and recycled for four times with the same activity and selectivity” and “presents a promising performance in the hydrogenation and its wide application in catalytic reactions is expected” (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with a mixture of bis(trifluoromethane)sulfonamide lithium salt (LiTFSI), and poly(ethylene glycol) (PEG) platinum as it “is inexpensive to prepare and furthermore has a switching rate that is around 5 to 10 times faster than that of certain standard electrochromic systems,” as taught by Danine (Paragraph 0021), as it can “be immobilized in PEGs stably and recycled for four times with the same activity and selectivity” and “presents a promising performance in the hydrogenation and its wide application in catalytic reactions is In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi and Chanda or Garcia in view of Obana and Shi as applied to claim 11 above, and further in view of Lu et al. (U.S. PG-Pub No. 2015/0369660; hereinafter – “Lu’660”) .
Regarding claim 17, Obana in view of Shi and Chanda and Garcia in view of Obana and Shi teach the variable emissivity coating of claim 11, as above.
Obana, Shi, Chanda, and Garcia fail to explicitly disclose that the plasmonic metasurface layer comprises a cross aperture antenna array.
However, Lu’660 teaches a system for depth of field imaging including a photonic metasurface layer comprising a cross aperture antenna array (See e.g. Figs. 2 and 4-8; Paragraphs 0045-0049).
Lu’660 teaches this cross aperture antenna array as it “efficiently modulates the intensity, phase, and/or polarization of radiation” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with the cross aperture antenna array of Lu’660 as it “efficiently modulates the intensity, phase, and/or polarization of radiation,” as taught by Lu’660 (Paragraph 0008).
Claim(s) 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi and Chanda or Garcia in view of Obana and Shi as applied to claim 11 above, and further in view of Rephaeli et al. (U.S. PG-Pub No. 2016/0353039; hereinafter – “Rephaeli”).
Regarding claim 18, Obana in view of Shi and Chanda and Garcia in view of Obana and Shi teach the variable emissivity coating of claim 11, as above.

Obana, Shi, Chanda, and Garcia fail to explicitly disclose that the plasmonic metasurface layer comprises a binary metallic structure created using inverse design techniques.
However, Rephaeli teaches a nanophotonic hyperspectral imager comprising a plasmonic metasurface layer that comprises a binary metallic structure created using inverse design techniques (Paragraphs 0019-0021, 0037, and 0051).
Rephaeli teaches this binary metallic structure created using inverse design techniques to “achieve a threshold, or a desireable, image quality in a nanophotonic optical system” (Paragraph 0037) and to “offer superior off-axis aberration correction and high numerical aperture compared to a single-element nanophotonic element” (Paragraph 0018).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with the binary metallic structure created using inverse design techniques of Rephaeli to “achieve a threshold, or a desireable, image quality in a nanophotonic optical system” and to “offer superior off-axis aberration correction and high numerical aperture compared to a single-element nanophotonic element,” as taught by Rephaeli (Paragraphs 0018 and 0037).
Moreover, Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 19, Obana in view of Shi and Chanda and Garcia in view of Obana and Shi teach the variable emissivity coating of claim 11, as above.

Obana, Shi, Chanda, and Garcia fail to explicitly disclose that the inverse design techniques are selected from a group consisting of a binary search algorism and genetic algorism.
However, Rephaeli teaches a nanophotonic hyperspectral imager comprising a plasmonic metasurface layer that comprises a binary metallic structure created using inverse design techniques selected from a group consisting of a binary search algorism and genetic algorism. (Paragraphs 0019-0021, 0037, and 0051).
Rephaeli teaches this binary metallic structure created using inverse design techniques to “achieve a threshold, or a desireable, image quality in a nanophotonic optical system” (Paragraph 0037) and to “offer superior off-axis aberration correction and high numerical aperture compared to a single-element nanophotonic element” (Paragraph 0018).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the variable emissivity coating of Obana or Garcia with the binary metallic structure created using inverse design techniques of Rephaeli to “achieve a threshold, or a desireable, image quality in a nanophotonic optical system” and to “offer superior off-axis aberration correction and high numerical aperture compared to a single-element nanophotonic element,” as taught by Rephaeli (Paragraphs 0018 and 0037).
Moreover, Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obana in view of Shi and Chanda or Garcia in view of Obana and Shi as applied to claim 11 above, and further in view of Artwater (PCT Pub. No. WO 2015/187221).
Regarding claim 17, Obana in view of Shi and Chanda and Garcia in view of Obana and Shi teach the variable emissivity coating of claim 11, as above.
Regarding the limitation that “the variable emissivity coating is configured to have a tunable optical refractive indice over a wavelength from about 400 nm to about 16 μm,” it has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Moreover, Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As such, given that Obana and Shi teach products identical to the disclosed product and made by identical methods, such products meet the claimed functional language that “the variable emissivity coating is configured to have a tunable optical refractive indice over a wavelength from about 400 nm to about 16 μm.”

However, Artwater teaches electrically tunable metasurfaces configured to have a tunable optical refractive index over a wavelength from about 400 nm to about 16 μm (See e.g. Fig.; Paragraphs 0009, 0038-0039, 0048-0049, 0059, and 0062).
Artwater teaches tuning the refractive index over this range of wavelengths in order “to implement metasurfaces having improved optical efficiencies” (Paragraph 0038) to provide “robust metasurfaces [that] can be practically implemented in any of a variety of applications” and “can be implemented in any of a variety of applications that can benefit from such robust wave front shaping ability” (Paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the variable emissivity coating to have a tunable optical refractive index over a wavelength from about 400 nm to about 16 μm as in Artwater in order “to implement metasurfaces having improved optical efficiencies” to provide “robust metasurfaces [that] can be practically implemented in any of a variety of applications” and “can be implemented in any of a variety of applications that can benefit from such robust wave front shaping ability,” as taught by Artwater (Paragraphs 0038-0039), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Response to Arguments
Applicant's arguments, see pages 8-10, filed 01/05/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
Applicant argues that “the primary references Obana and Garcia do not disclose or suggest at least the feature of ‘wherein the coating is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change’” and that “Other secondary references…also fail to cure the deficiencies of Obana and Garcia.” However, Examiner respectfully disagrees.
Specifically, Obana explicitly teaches the use of perovskite material provided on an electrolyte layer (See e.g. Figs 4-6, 8-10, and 12-15; Paragraphs 0063-0068 and 0147). Furthermore, Shi explicitly teaches that the perovskite material provided undergoes a phase transition without a crystal symmetry change (See Shi, Page 5, Results; Page 8, Discussion: “Independent Li intercalation experiments verifies the proposed model and suggests possible universality of inducing phase transition in nickelates using chemical dopants while preserving parent perovskite crystal structure”) since “The ultra-large resistance modulation and the ability to gate the resistance in a solid-state device proximal to room temperature results introduce the nickelates as a semiconductor worthy of consideration for emerging electronic/ionic devices” (Page 8: Discussion).
Thus, Examiner maintains that the claimed coating with the perovskite layer would have been obvious as detailed previously and above.
Moreover, Examiner further notes that the claimed limitation in question is indefinite as detailed above. Additionally, Obana and Shi teach perovskite materials having an identical composition to the one disclosed with Shi teaching the materials formed by an identical method. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such, given that Obana and Shi teach products identical to the disclosed product and made by identical methods, such products meet the claimed functional language that “the coating is configured to induce a phase transition of the layer of perovskite material without a crystal symmetry change.”
Additionally, regarding the limitation of “a tunable optical refractive index over a wavelength from about 400 nm to about 16 μm” in dependent claim 39, Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Additionally, Applicant’s arguments are further moot upon further consideration and a new ground(s) of rejection made in view of Artwater, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hofmeister et al. (U.S. Patent No. 5,614,129) teaches a potassium lithium tantalite niobate photorefractive crystals configured to induce a phase transition of a layer of perovskite material without a crystal symmetry change.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896